08-4340-ag
         Al Mamun v. Holder
                                                                                        BIA
                                                                                A073 181 838
                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.     CITATION TO SUMMARY ORDERS
     FILED AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY THIS COURT’S LOCAL RULE 32.1
     AND FEDERAL RULE OF APPELLATE PROCEDURE 32.1.     IN A BRIEF OR OTHER PAPER IN WHICH A
     LITIGANT CITES A SUMMARY ORDER, IN EACH PARAGRAPH IN WHICH A CITATION APPEARS, AT LEAST
     ONE CITATION MUST EITHER BE TO THE FEDERAL APPENDIX OR BE ACCOMPANIED BY THE NOTATION:
     “(SUMMARY ORDER).” A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF THAT SUMMARY ORDER
     TOGETHER WITH THE PAPER IN WHICH THE SUMMARY ORDER IS CITED ON ANY PARTY NOT REPRESENTED
     BY COUNSEL UNLESS THE SUMMARY ORDER IS AVAILABLE IN AN ELECTRONIC DATABASE WHICH IS
     PUBLICLY ACCESSIBLE WITHOUT PAYMENT OF FEE (SUCH AS THE DATABASE AVAILABLE AT
     HTTP://WWW.CA2.USCOURTS.GOV/). IF NO COPY IS SERVED BY REASON OF THE AVAILABILITY OF THE
     ORDER ON SUCH A DATABASE, THE CITATION MUST INCLUDE REFERENCE TO THAT DATABASE AND THE
     DOCKET NUMBER OF THE CASE IN WHICH THE ORDER WAS ENTERED.


 1            At a stated term of the United States Court of                  Appeals
 2       for the Second Circuit, held at the Daniel Patrick                  Moynihan
 3       United States Courthouse, 500 Pearl Street, in the                  City of
 4       New York, on the 11 th day of December, two thousand                nine.
 5
 6       PRESENT:
 7                HON. DENNIS JACOBS,
 8                              Chief Judge,
 9                HON. ROGER J. MINER,
10                HON. REENA RAGGI,
11                              Circuit Judges.
12       _______________________________________
13
14       SHAMIM AL MAMUN, a/k/a SHAMIN MARUM,
15       a/k/a SHAMIN MAMUN,
16                Petitioner,
17
18                        v.                                    08-4340-ag
19                                                              NAC
20       ERIC H. HOLDER, JR., *
21       U.S. ATTORNEY GENERAL, DEPARTMENT OF
22       HOMELAND SECURITY,
23                Respondents.
24       _______________________________________

                     *
                   Pursuant to Federal Rule of Appellate Procedure
             43(c)(2), Attorney General Eric H. Holder, Jr., is
             automatically substituted for former Attorney General
             Michael B. Mukasey as a respondent in this case.
 1   FOR PETITIONER:         Barbara J. Brandes, New York, New
 2                           York.
 3
 4   FOR RESPONDENT:         Tony West, Assistant Attorney
 5                           General, Civil Division, Carol
 6                           Federighi, Senior Litigation
 7                           Counsel, Jonathan Robbins, Trial
 8                           Attorney, Office of Immigration
 9                           Litigation, Washington, DC.
10
11       UPON DUE CONSIDERATION of this petition for review of a

12   decision of the Board of Immigration Appeals (“BIA”), it is

13   hereby ORDERED, ADJUDGED, AND DECREED that the petition for

14   review is DENIED.

15       Shamim Al Mamun, a native and citizen of Bangladesh,

16   seeks review of an August 5, 2008 order of the BIA denying

17   his motion to reopen removal proceedings.   In re Shamim Al

18   Mamun, No. A073 181 838 (B.I.A. Aug. 5, 2008).   We assume

19   the parties’ familiarity with the underlying facts and

20   procedural history of the case.

21       We review the BIA’s denial of a motion to reopen for

22   abuse of discretion.   See Kaur v. BIA, 413 F.3d 232, 233 (2d

23   Cir. 2005) (per curiam); Jin Ming Liu v. Gonzales, 439 F.3d

24   109, 111 (2d Cir. 2006).

25       An individual seeking to reopen proceedings is required

26   to establish prima facie eligibility for the relief he is

27   seeking, and his failure to do so provides a proper basis


                                   2
1    for the agency to deny his motion.     See INS v. Abudu, 485

2    U.S. 94, 104 (1988); Matter of Coelho, 20 I. & N. Dec. 464,

3    472 (B.I.A. 1992).    We conclude that the BIA did not abuse

4    its discretion in denying Al Mamun’s motion to reopen, as it

5    reasonably found that he failed to establish prima facie

6    eligibility for relief.     See Abudu, 485 U.S. at 104.

7        Al Mamun argues that the BIA failed to consider the

8    evidence he submitted indicating that Chowdhury Tanvir Ahmed

9    Siddiqui, the person who would allegedly persecute Al Mamun

10   should he be returned to Bangladesh, had climbed the ranks

11   of the Bangladeshi National Party (“BNP”) and had the power

12   to have him killed.    However, the BIA reasonably found that

13   the evidence Al Mamun submitted “suggest[s] that [Siddiqui]

14   is not part of the caretaker government because the

15   documents indicate that Chowdhury Siddiqui led a faction of

16   the BNP in a dialogue with the Election Commission and the

17   government.”   Al Mamun argues that he is eligible for

18   asylum, even if Siddiqui and the BNP are not part of the

19   caretaker government, because Siddiqui has power and

20   influence over the BNP, and the government is unable or

21   unwilling to control him.     This argument is unavailing, as

22   Al Mamun fails to identify specific evidence in the record


                                     3
1    to establish Siddiqui’s prominence in Bangladesh’s political

2    landscape, and he fails to explain what relationship

3    existed, if any, between the BNP and the caretaker

4    government such that the government would be unable or

5    unwilling to control Siddiqui.    See Ivanishvili v. U.S.

6    Dep’t of Justice, 433 F.3d 332, 342 (2d Cir. 2006).

7    Accordingly, we cannot conclude that the BIA abused its

8    discretion in finding that Al Mamun’s fear of Siddiqui was

9    unfounded.

10       While Al Mamun’s fear of persecution is based on his

11   political beliefs with the Jatiya Party (“JP”) in leading a

12   demonstration in 1992, he argues also that his cultural and

13   artistic activities in the United States are sufficient to

14   show he will be persecuted if returned to Bangladesh.

15   However, Al Mamun fails to explain how his activities in a

16   Bangladeshi theater group in the United States bears a

17   political dimension or how Siddiqu is likely to become aware

18   of Al Mamun’s activities with the theater group.     Moreover,

19   Al Mamun fails to establish why Siddiqui would have

20   continuing interest in targeting him, since Al Mamun is no

21   longer active in the JP.   Cf. Yueqing Zhang v. Gonzales, 426

22   F.3d 540, 545 (2d Cir. 2005) (finding that an applicant


                                   4
1    seeking to establish persecution on account of political

2    opinion “must also show, through direct or circumstantial

3    evidence, that the persecutor’s motive to persecute arises

4    from the applicant’s political belief”).    Accordingly, we

5    find no abuse of discretion by the BIA, where Al Mamun

6    failed to establish prima facie eligibility for asylum,

7    withholding of removal, and CAT relief.    See Abudu, 485 U.S.

8    at 104; Paul v. Gonzales, 444 F.3d 148, 156 (2d Cir. 2006).

9        We find meritless Al Mamun’s other arguments, including

10   the argument that the BIA incorrectly applied a “heavy

11   burden” standard to his case.

12       For the foregoing reasons, the petition for review is

13   DENIED.   As we have completed our review, any stay of

14   removal that the Court previously granted in this petition

15   is VACATED, and any pending motion for a stay of removal in

16   this petition is DISMISSED as moot. Any pending request for

17   oral argument in this petition is DENIED in accordance with

18   Federal Rule of Appellate Procedure 34(a)(2), and Second

19   Circuit Local Rule 34(b).
20
21                               FOR THE COURT:
22                               Catherine O’Hagan Wolfe, Clerk
23
24
25                               By:____________________________


                                     5